PETITION UNDER 28 U.S.C, § 2254 FOR WRIT OF
HABEAS CORPUS BY A PERSON IN STATE CUSTODY

 

 

 

United States District Court District
Name (under which you were convicted): Docket or Case No:
Bewey Odell Hopper, Jr. 05F6-CRO0343-01
wey 7 05F6-CRO0343-02
Piace of Confinement : Prisoner No,:
4884

South Central Correction Center
255 W. Hwy 32, Licking, MO

Petitioner VY. Respondent
(include the name under which you were convicted) (Authorized person having custody of Petitioner)

Dewey Odell Hopper, Jr. Michele Buckner, Superintendent

 

 

The Attorney General of the State of :
Eric Schmitt, Attorney General of Missouri

 

 

 

PETITION

1. (a) Name and location of court that entered the judgment of conviction you arc challenging:
Circuit Court of Dunklin County

 

(b} Criminal docket or case number (if you know): O5F6-CRO0343-01 / O5F6-CRO0343-02
2. (a) Date of the judgment of conviction (if you know):__Dec. 4, 2008 / November 23, 2010

(b} Date of sentencing: February 5, 2009 / December 22, 2010

3.

4, In this case, were you convicted on more than one count or of mere than one crime? Yes No x

Length of sentence; OCiginal Sentence: 30 Years Concurrent / SecondSentence: 50 years Consec

 

5. Identify all crimes of which nvicted in this case;
One Cait Unclassi! te Felony RSMo. ane SERS “eanaere ‘Rape

 

 

 

Case 6:21-cv-03073-MDH Document1 Filed 03/17/21 Page 1 of 14
6. {a) What was your plea? (Check one}
(1) Not guilty x_ (3) Nolo Contendere (no contest)___

(2) Guilty (4) Insanity plea __

(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge,
what did you plead guilty to and what did you plead not guilty to?

 

 

 

 

(c) If you went to trial, what kind of trial did you have? (check one)

Jury_% Judge only __
7. Did you testify at a pretrial hearing , trial, or a post-trial hearing?

Yes X No

8. Did vou appeal from the judgment of conviction?

Yes X_ No

9. If you did appeal, answer the following:
(a) Name of cout: Missouri Court of Appeals, Southern District

(b) Docket or case number (if you know), First Trial Appeal Reversed / Second Trial: SD31055

 

(c) Result: Affirmed Conviction of Second Trial

 

(d) Date of result Gf you know), December 7, 2011 Mandate Issued

 

(e} Chaiion to the case (iv you Know).

(f) Grounds raised:_Trial Court erred on excluding evidence of a proir false

allegation by the victim and allowing prior testimony of the victim's
Sister who was imavaijilable for trial.

 

(g} Did you seek further review by a higher state court? Yes X No

if “Yes,” answer the following:

(1) Name of court; United States District Court Eastern district of Missouri

 

(2) Docket or case number (if you know):__4°1/7-CV-2601 SRW
(3) Result:__Appeals denied

(4) Date of result (if you know):__ September 21, 2020

2

Case 6:21-cv-03073-MDH Document1 Filed 03/17/21 Page 2 of 14
 

(5) Citation of the case (if you know):

{6} Grounds raised:

 

 

 

 

 

(h) Did you file a petition for certiorari in the United States Supreme Court? Yes No _X_
If “Yes,” answer the following:

(1) Docket or case number (if you know):
(2} Result:
(3) Date of result (if you know):
(4) Citation to the case (if you know):

10. Other than the direct appeals listed above, have you previously filed any other petition, application or
motions concerning this judgement of conviction in any stafe court?

Yes X_ Ne

11. If your answer to Question 10 was “YES,” give the following information:

(a) (1) Name of court, Texas County Cicuit Court
(2} Docket or case number (if you know):_19TE-CQ00441

(3) Date of filing (if you know}__March 6, 2020 cee ce

(4) Nature of the proceeding: Writ of Habeas Corpus
(5) Grounds raised: Violation of Due Process under 14th Amendment of the U.S.

Constitution. Petitioner was sentenced to an increase of 20 years imprisonment
run consecutively as punishment for successfully appealing his first
conviction. prosecutorial vindictiveness.

North Carolina v. Pearce (1969)

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
Yes A No

(7) Result: Petitioner was denied right to present evidence at hearing or argue
false claims by Respondent Attorney General
(8) Date of result Gf you know): Hearing held March 6, 2020

(b) If you filed any second petition, application, or motion, give the same information:

(1) Name of court; Court_of Appeals State of Missouri Southern District

Case 6:21-cv-03073-MDH Document1 Filed 03/17/21 Page 3 of 14
(2) Docket of case number (if you know):__SD36718
(3) Date of filing (if you know):_ July 24, 2020

(4) Nature of the proceeding: Appeal

(5) Grounds raised: Same as above; additionally, entitled to an evidentiary
hearing, lost his right to present evidence at hearing scheduled, Attorney
Generals statements misleading and false used at hearing without a chance to

respond, petitioner lost his right to effective assistance of counsel

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
Yes No _ A

(7) Result: Appeal denied

(8) Date of Result (if you know):

 

(c} Ff you file any third petition, application, or motion, give the same information:

(2) Decket of case number (if you know): SC98747

(3) Date of filing (if you know}:___ September 28, 2020
(4) Nature of the proceeding: __Appeal

(5) Grounds raised;___ Same as above

 

 

 

 

(6} Did you receive a hearing where evidence was given on your petition, application, or motion?
Yes No X_
(7) Result:_ Appeal, denied

{8) Date of result Gf you know): December 22, 2020

{d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition,
application, or motion?

(1) First petition: Yes X_ No
(2) Second petition Yes X No
(3) Third petition Yes X No

4

Case 6:21-cv-03073-MDH Document1 Filed 03/17/21 Page 4 of 14
(e} If you did not appeal to the highest state court having jurisdiction, explain why you did not:

 

 

 

12. For this petition, state every ground on which you claim that you are being held in violation of the
Constitution, laws, or treaties of the United States. Attach additional pages if you have more than four
grounds. State the facts supporting each ground.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available state

court remedies on each pround on which you request action by the federal court. Also, if you fail to set forth
all the grounds in this petition, you may be barred from presenting additional srounds at a later date. —

GROUND ONE: Trial Court erred by ordering Petitioner to serve a sentence

in his second trial to an increase of 20 years ug risonment and run consecutively
because the increases were presumptively the result of vindictiveness

a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim): .
ere is clearly no objective reason stated on the record to explain the increase.

In the first trial the prosecutor makes no argument to the 3U year sentence;
and in the second trial provides a change in recommendation to 50 years based

 

 

(b) If you did not exhaust your state remedies on Ground Gne, explain why:

 

 

(c) Direct Appeat of Ground One:

(1) 4f you appealed trom the suagment of conviction, did your raise this Issue?
Yes No

(2) if you did not raise this issue in your direct appeal, explain why?

 

 

(d} Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state
trial court? Yes X_ No
(2) If your answer to Question (d)(1) is “Yes,” state:
Type of motion or petition: Habeas Corpus

Name and location of the court where the motion or petition was filed:
(see section 11) Texas County Circuit Court

Case 6:21-cv-03073-MDH Document1 Filed 03/17/21 Page 5 of 14
Docket or case number (if you know):__ 19TE-CCO0441

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available): Habeas Corpus
denied

(3) Did you receive a hearing on your motion or petition?
Yes X_ No

(4) Did you appeal from the denial of your motion or petition?
Yes x No

(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal?
Yes X No

(6) If your answer to Question (d)(4) is “Yes,” state

Name and location of the court where the appeal was fiied:_ Court of Appeals
State of Missouri Southern District

Docket or case number (if you know):__SD36/18

Date of the couri’s decision.

Result (attach a copy of the court’s opinion or order if available) Appeal denied

(7) If your answer to Question (d)(4) or Questions (d)\(5) is “No”, explain why you did not raise this

Hse:

{e) Other Remedies: Describe any other procedures {such as habeas corpus, administrative remedies, etc)

that you have used to exhaust your state remedies on Ground One:_Missouri Supreme Court Appeal

 

GROUND TWO:_Petitioner is entitled to relief and or an evidentiary hearing,
dt 1 his claim ‘lati c Fal

_Vindictiveness occurred.

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim):
Petitroner was granted a hearing on March 6, 2020. Petitioner was not granted

opportunity to argue or respond to Attorney Generai™s Talse claims presented
to the Court, as such “that the Petitioner had conduct that required _a change

of Judge, and that his conduct between trials was detrimental to the judicial

mT os = 2 2 | s
~process...is_false_and misleading. The change ee ee inet anes ial 4 : ftv | he Peitl i first Judee.
not between trials, Fvidence of this is available on the record.

Case 6:21-cv-03073-MDH Document1 Filed 03/17/21 Page 6 of 14
(b) If you did not exhaust your state remedies on Ground Two, explain why:

 

 

 

(c) Direct Appeal of Ground Two:

(1) If you appealed from the judgment of conviction, did you raise this issue?
Yes No_X

(2) If you did not raise this issue in your direct appeal, explain why? this violation occurred
he A etition ji exas Coun o0 5

:
Orn D e Dire Anne

                   

 

(d} Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state
trial court?
Yes X No

(2) Lf your answer to Question (d\(1} is “Yes,” state:
Type of motion or petition: Appeal

Wame and location of the court where the motion or petition was filed: Court of Appeals
State of Missouri Southern District

Docket or case number (if you know):__5D36718
Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available): Appeal denied

 

(3) Did you receive a hearing on your motion or petition?
yes NOX

(4) Did you appeal from the denial of your motion or petition?
Yes xy No

(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal?
Yes X No

(6} If your answer to Question (d)(4) is “Yes,” state:

Name and focation of the court where the appeal was filed:_Mi ssouri Supreme Court

 

Docket or case number (if you know): SC98747

Date of the court’s decision: Necember 22, 20270

Results (attach a copy of the court’s opinion or order if available) Appeal denied

 

Case 6:21-cv-03073-MDH Document1 Filed 03/17/21 Page 7 of 14
(7) If your answer to Question (d)(4) or Questions (d)(5) is “No,” explain why you did not raise
this issue:

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc)
that you have used to exhaust your state remedies on Ground Two: Missouri Supreme Court

 

 

GROUND THREE: Petitioner Lost his Right to Effective Assistance of Post-
Conviction Cousél. Public Defender Ellen Flottman refused to bring the claim
o£ Prosecutorial Vindictiveness at Petitioner's demand and request.

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim):
Petitioner wrote a letter to Post conviction Cousel, Public Defender Ellen
Flottman requesting that shé file a claim against prosecutorial vindictiveness

including all relevent facts and reasons why Petitioner believed he was
retaliated against. Cousel Flottman wrote back on May 25, 2011 stating she

would look into vindictiveness. She did not file tha claim, nor follow up
on why she did not, .

(b} If you did not exhaust your state remedies on Ground Three, explain why:

 

 

 

 

 

(c) Idrect Appeal of Ground ‘Three:

(1) If you appealed from the judgment of conviction, did you raise this issue?
Yes Ne X

 

(2) If you did not raise this issue in your direct appeai, explain why? Post Comvriction
Counsel did not file as requested by Petitioner.

 

(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state
trial court?
Yes X No

 

(2) If your answer to Question (d){1) is “Yes,” state:
Type of motion or petition: Habeas Corpus

Name and location of th

court where the motion or petition was filed:
(see section 11)

Texas County Circuit Court

Docket or case number (if you know):__L9TE~CC00441

Date of the court’s decision:

Case 6:21-cv-03073-MDH Document1 Filed 03/17/21 Page 8 of 14
Remark (attach a copy of the court’s opinion or order, if available):

(3) Did vou receive a hearing on your motion or petition?
Yes X No

(4) Did you appeal from the denial of your motion or petition?
Yes X No

(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal?
Yes X No

(6) If your answer to Question (d){(4) is “Yes,” state

Name and location of the court where the appeal was filed:_Court of Appeal

State of Missouri Southern Disctrict

Docket or case number (if you know): $D36718
Date of the court’s decision: Appeal denied

Results (attach a copy of the court’s opinion or order if available)

(7) ff your answer to Question (d)(4) or Questions (d)(5) is “No,” explain why you did not raise
this issue:

 

(ec) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc}
that you have used to exhaust your state remedies on Ground Three: Missourl Supreme Court

 

GROUND FOUR:

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim):

 

 

 

 

 

 

(b) If you did not exhaust your state remedies on Ground Four, explain why:

 

 

Case 6:21-cv-03073-MDH Document1 Filed 03/17/21 Page 9 of 14
(c) Direct Appeal of Ground Four:

(1) If you appealed from the judgment of conviction, did you raise this issue?
Yes Neo

(2) If you did not raise this issue in your direct appeal, explain why?

 

(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus ina state
trial court?

Yes No

(2) lf your answer to Question (d}(1} is “Yes,” state:
Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number Gf you knew):

Daie of

the court’s decision:

Result (attach of copy of the court’s opinion or order, if availabic):

 

(3) Did you receive a hearing on your motion or petition?
Yes _ No

(4) Did you appeal from the denial of your motion or petition?
Yes Ne

(5) If your answer to Question (d\(4) is “Yes,” did you raise this issue in the appeal?
Yes No

(6) If your answer to Question (d)}(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

 

Docket or case number (if you know):

Date of the court’s decision:

Result (attach a copy of the court’s opinion or order if available)

 

10

Case 6:21-cv-03073-MDH Document 1 Filed 03/17/21 Page 10 of 14
(7) Lf your answer to Question (d)(4) or Questions (d)(5) is “No”, explain why you did not raise this
issuc:

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc)
that you have used to exhaust your state remedies on Ground Four:

 

 

 

13. Please answer these additional questions about the petition you are filing:

(a) Have ail grounds for relief that you have raised in this petition been presented to the highest state court
having jurisdiction? Yes X_ No *_
if your answer is “No,” state which grounds have not been so presented and give your reason(s) for
not presenting them:_* a 5 page appeal required by the Missouri Supreme Court

severely limited Petitioner's arguments and case law to areue ali grounds
effecively, and had to focus primarily on the vindictiveness argument.

(b) Is there any ground in this petition that has not been presented in some state or federal court? Ifso,
which ground or grounds have not been presented, and state your reasons for not presenting them:

—NO

 

 

14. Have you previously filed any type of petition, application, oz motion in a federal court regarding the
conviction that you challenge in this petition? Yes X No

if“Yes,” state the name and location of the court, the docket or case number, the type of proceeding, the
issues raised, the date of the court’s decision, and the result for each petition, application, or motion filed.
Attach of copy of any court opinion or order, if available:_United States District Court
Eastern District of Missouri, Eastern Division
Case no. 4:1/7-CV-Z601 SRW

 

 

 

15. Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or
federal for the judgment you are challenging? Yes No X_

If “Yes,” state the name and location of the court, the docket or case number, the type of proceeding,
and the issues raised:

 

 

 

 

 

li

Case 6:21-cv-03073-MDH Document 1 Filed 03/17/21 Page 11 of 14
16. Give the name and address, if you know, of each attorney who represented you in the following state of
the judgment you are challenging:

(a) At preliminary hearing:_ Public Defender Chris Wyans

(b) At arraignment and plea:__ S@e

(c) At trial: Public Defender Brandon M Sanchez

(d) Atsentencing: __ Saime

(ce) On appeal: Public Defender Ellen Flottman

(f} In any post-conviction proceeding:_ Public Defender Andrew Zleit

(g) On appeal from any ruling against you in a post-conviction proceeding: same

 

 

17. Do you have any future sentence to serve after you complete the sentence for the judgment you are
challenging? Yes Ne X

{a) lf so, give name and location of court that imposed the other sentence you will serve in the future:

 

 

(b) Give the date the other sentence was imposed:
(c) Give the length of the other sentence:

(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be
served in the future? Yes No

18. TIMELINESS GF PETITION: If your judgment of conviction became final over one year ago, you must
explain why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your

etition,*(see below)
Petitioner has timely filéd all appeals as réquiréd by the rules and

procedures of the Missouri Court rules

 

 

 

 

 

 

*The Antiterrorism and Effective Death Penalty Act of 1996 (‘AEDPA”) as contained in 28 U.S.C. §
2244(d) provides in part that:

(1) A one-year period limitations shall apply to an application for writ of habeas corpus by a person
in custody pursuant to the judgment ofa State court. The limitations period shall run from the latest

of:
(A) the date on which the judgment became final by the conclusion of direct review or the

12

Case 6:21-cv-03073-MDH Document1 Filed 03/17/21 Page 12 of 14
expiration of the time for seeking such review;
(B) the date on which the impediment to filing an application created by State action in
violation of the constitution or laws of the United States is removed, if the applicant was
prevented from filing by such state action;
(C) the date on which the constitution right asserted was initially recognized by the Supreme
Court, if the right has been newly recognized by the Supreme Court and made retroactively
applicable to cases on collateral review; or
(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of true diligence.
(2) The time during which a properly filed application for State post-conviction or other collateral
review with respect to the pertinent judgment or claim is pending shall not be counted toward any

period of limitations under this subsection.

 

Therefore, petitioner asks that the Court grant the following relief: identi i ion
of the Record allowing new evidence, Petitioner's Sentence reversed and remanded
i iti ‘ i i ded

or any other relief to which petitioner is entitled.

Signature of Attorney (if any)
| declare (or certify, verify, or state} under penalty of perjury that the foregoing is true and correct and that
this Petition for Writ of Habeas Corpus was placed in the prison mailing system on
‘ 3 = [RK A / ___ (month, date, year).

Executed signed} oad LA - ZA f (Date).

Tt .

Ly 25x

Signature Af PetitiOner

If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing
this petition.

 

Z, Flt 7}

TERESA ADAMS
Notary Public - Notary Seal
_ State of Missou
Commissioned for Texas Goun
My Commission Expires: July 05, 2022
Commission Nurniber; 14998305

 

 

13

Case 6:21-cv-03073-MDH Document 1 Filed 03/17/21 Page 13 of 14
Lee

— er TY sey Se ew

So ath Cenrd cal Cor vt ects ena) Center

 

LUVAH ATdaUnd
FOREVER USA

       

  

RECEIVED
> MUMAR TT AMINO.
CLERK, U.S. DISTRICT COURT:

WESTERN DISTRICT OF MO-. -
KANSAS CITY, MQ fe

         

BAR 2021

  

ae 7 foe

-

Aw
Ldestecn DM slick
LIOO East Ne nth Steer

Kangas Ciby Mo 69/06

a
N
—
NN
a
—
9
LO
oO
2
iL
a
_
Cc
o
=
5
oO
oO
Q
IL
Q
=
o
NM
oO
o
9°
>
2°
a
N
co
wo
Yn
oO
O
